Citation Nr: 9915095	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran served on active duty for several periods, 
including from February 1958 to August 1958 and from 
September 1959 to May 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision by the 
Committee on Waivers and Compromises (Committee) located in 
the Department of Veterans Affairs (VA), Houston, Texas, 
Regional Office (RO).  The decision denied the veteran's 
request for a waiver of recovery of his loan guaranty 
indebtedness, in the amount of $27,725, plus accrued 
interest, under the standards of equity and good conscience.

The Board, in May 1996, remanded the case for further 
development.  The veteran's claim was denied and returned to 
the Board in March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the  
RO. 

2.  The veteran assumed a VA guaranteed loan in November 
1986, secured by property that he purchased in Texas, and 
agreed to indemnify the VA in the event of a loss by the VA 
following a default and foreclosure sale of  the subject 
property.  

3.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure of the subject property used as 
security for the loan resulting in the creation of the 
veteran's loan guaranty indebtedness in the amount of 
$27,725, plus accrued interest.

4.  The foreclosure was conducted in accordance with the laws 
and regulations of the VA and the laws of the State of Texas.  
The veteran had actual knowledge of the foreclosure.  There 
is no evidence showing that the loan guaranty indebtedness 
was not valid in its' creation.  

5.  The veteran was not without fault in the creation of his 
loan guaranty indebtedness.  The veteran's fault was not 
mitigated as he failed to cooperate with the note holder.

6.  The veteran would be unjustly enriched if a waiver of the 
loan guaranty indebtedness were granted.  
7.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the loan guaranty indebtedness without resulting in 
excessive financial difficulty, and repayment of this 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  There was a loss by the VA after default on the VA 
guaranteed loan and foreclosure of the property which 
constituted the security for the loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).  

2.  Recovery of the veteran's loan guaranty indebtedness 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302;  38 C.F.R. § 1.965(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for waiver of recovery of the loan 
guaranty indebtedness is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, we find that he has 
presented a claim which is not inherently implausible.  As 
his claim is well grounded, the Board must consider whether 
the VA has complied with the duty to assist the veteran in 
development of facts pertinent to his claim.

The record shows that the Board's May 1996 remand was for 
several purposes, including securing information pertaining 
to the circumstances of the default, the status of other 
properties and the veteran's current financial status.  The 
current record shows that he did respond to the RO's June 
1996 request to provide some of the requested information 
pertaining to his current financial status, including the 
submission of copies of Federal Tax Returns and a current 
Financial Status Report (VA Form 4-5655) and the furnishing 
of some information pertaining to the circumstances of the 
default and the status of other properties.  
For reasons which can not be fully ascertained from the 
current record, the veteran's claim was not returned to the 
Board in late 1996 but remained at the RO.  The file was 
apparently reviewed by the RO in November 1998 and a request 
to the veteran was made by the RO in November 1998 for the 
submission of more current Federal Tax Returns and a more 
current Financial Status Report.  While the veteran did not 
respond to this request, we are satisfied that reasonable 
efforts have been made to properly develop all relevant 
facts.  Further, there is no indication that there are 
additional records pertinent to the veteran's claims which 
have not been requested.  Consequently, no further assistance 
to the veteran is required to comply with the duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In November 1986 the veteran purchased the subject property 
by warranty deed, assuming all liability with regard to the 
outstanding mortgage indebtedness, which was guaranteed, in 
part, by VA.  The veteran agreed to repay the VA any claim 
arising under the terms of the original loan.

The veteran's initial default on the loan occurred in July 
1989.  In the Notice of Default issued by the note holder in 
September 1989, it was indicated that the reason for the 
default was unknown and that forbearance was warranted.  The 
note holder reported that efforts to contact the veteran by 
telephone were unsuccessful and that letters were being 
returned as address unknown.  The monthly payments due on the 
loan for principal, interest, tax and insurance totaled $549, 
and the total amount of the default was $1,691.

A Notice of Intention to Foreclose was issued by the note 
holder in October 1989, which stated that proceedings would 
be instituted on or after November 1, 1989, indicated that 
the date of the first uncured default was July 1, 1989.  It 
was noted that the subject property was currently occupied.  
It was indicated that they had been unable to contact the 
mortgagor and that the veteran had ignored all of the note 
holder's letters.  The note holder observed that foreclosure 
was the only solution to protect the note holder.

An appraisal of the subject property was conducted in 
February 1990.   It was reported that the property appeared 
occupied and the inspection was exterior only as entrance to 
the interior could not be gained.  The subject property was 
valued in "as is" condition at $23,000.

In a VA worksheet, dated in March 1990, it was indicated that 
the VA and servicer had contacted the veteran regarding the 
default and that the owner had not demonstrated a willingness 
to cooperate with the VA and server to reinstate the loan.  
The reason for the default was noted to be disregard for 
obligation.  It was reported that it was not known whether 
the owner had the financial ability to maintain the monthly 
loan payments and that the servicer had not refused 
forbearance.

An Affidavit as to Notice of Foreclosure Sale and Military 
Status was executed on April 3, 1990, in which it was stated 
that at least 21 days before the sale, Notice of Foreclosure 
Sale was sent to the original owners and the veteran.  The 
property was purchased by the note holder at the foreclosure 
sale for $19,550.  The VA satisfied a claim on loan guaranty 
for $27,725, thus creating the veteran's loan guaranty 
indebtedness in that amount.  In  June 1990 the VA advised 
the individual whose loan the veteran had assumed that a 
request for a retroactive release of liability had been 
approved.

The veteran initiated a request for waiver in May 1993.  In 
January 1994 copies of Federal Tax Returns and/or information 
covering 1989 through 1992 was received as was a payment 
schedule listing creditors.  In March 1994 a Financial Status 
Report and copies of Federal Tax Returns and/or information 
covering 1986 and 1988 were submitted.  The Financial Status 
Report reflects that the veteran worked as a programmer and 
that his monthly net income was $2,910.  The reported monthly 
expenses totaled $2,932.  The expenses included $882 for rent 
or mortgage payment, $600 for food, $480 for utilities and 
heat, and $30 for telephone service.

While monthly payments on installment contracts and other 
debts were reported to total $1,260, listed payments totaled 
$920 and included $462 for a 1992 loan to help with debt with 
an unpaid balance in the amount of $19,000, $258 for four 
revolving charges with unpaid balances totaling $2,928, and 
$200 for two credit cards with unpaid balances totaling 
$6,466.  The veteran reported owning a 1978 Ford Grenada and 
a 1983 Ford Fairmont with no value listed for either, and 
indicated that he had $600 in the bank.  Reported monthly 
expenses exceeded monthly income by $22.

Following the Board's remand, financial records, including 
1994 and 1995 Federal tax records and a July 1996 Financial 
Status Report, were received.  These records show that, as of 
July 1996, the monthly net income of the veteran, who was 
employed as a programmer, totaled $4,516, including the 
veteran's $3,741 in earned income and $775 in rental income.

The reported monthly expenses totaled $4,516.  The expenses 
included $1,579 for rent or mortgage payment, $430 for food, 
$80 for utilities and heat, $60 for telephone service, $225 
for doctors, dentists and prescriptions, $71 for car and 
apartment insurance, $60 gas expenses, $75 for storage, $73 
for property management, $21 for entertainment, $630 for 
tithes, and $258 for savings.

Monthly payments on installment contracts and other debts 
included $84 for two revolving charges for clothes with 
unpaid balances totaling $1,279, $74 for a revolving charge 
for a refrigerator with an unpaid balance of $3,092, $85 for 
a revolving charge for a washer and dryer with an unpaid 
balance of $3,255, $71 for a line of credit with an original 
amount of $2,500 and an unpaid balance in the amount of 
$2,378, $385 for two credit cards with unpaid balances 
totaling $7,412, and $255 for a July 1994 loan to purchase a 
car with an original amount of $12,211 and an unpaid balance 
in the amount of $6,106.  It was indicated that $939 was past 
due on these debts.

The veteran reported owning a 1993 Ford Tempo valued at 
$5,500, and indicated that he had $1,452 in the bank.  He 
also indicated that he owned real estate with a resale value 
of $75,000 and that he had $42,090 in a 401K account.  It was 
noted that the money in the bank was for airline tickets to 
attend a family funeral.  Reported monthly expenses equaled 
the veteran's reported monthly net income.

In an August 1996 letter the veteran listed additional debts 
totaling $1,535 which he indicated that he had been unable to 
pay.

Analysis

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where both of 
the following factors are found to exist:  (1) After default 
there was a loss of the property which constituted security 
for the loan, and (2) collection of the indebtedness would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:  (1) The fault of the debtor; (2) balancing 
of faults between the debtor and the VA; (3) undue hardship 
of collection on the debtor; (4) a defeat of the purpose of 
an existing benefit to the appellant; (5) the unjust 
enrichment of the appellant; and (6) whether the appellant 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all of the specifically enumerated elements 
applicable to a particular case. However, the issues of the 
fault of the veteran, balanced by the fault of the VA, unjust 
enrichment, and undue financial hardship, are more 
significant to the case before us.  Furthermore, although not 
an explicit element of equity and good conscience, the Board 
also looks to whether the veteran attempted to mitigate the 
indebtedness.

Fault should initially be considered relative to the degree 
of control the veteran had over circumstances leading to the 
foreclosure.  If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high 
degree of care, with due regard for the debtor's contractual 
responsibilities to the Government.  In the present case, the 
veteran was at all times in control of the subject property 
and debt obligation. While numerous attempts were made to 
contact the veteran after the initial default, there is no 
indication that he took any action to respond.  Direct 
control being established, the veteran was required to take 
those actions expected of a person exercising a high degree 
of care, with due regard to his contractual responsibility to 
the Government.

The Board notes that the VA was not responsible, legally or 
otherwise, for the subject of the veteran's concern, the 
value of the subject property.  The VA had simply guaranteed 
that the mortgage loan secured by the veteran's home would be 
paid.  The veteran's first uncured default was apparently the 
result of, as he has indicated, poor financial choices.  The 
record reflects that, although the VA and servicer had 
contacted the veteran regarding the default, the veteran had 
not demonstrated a willingness to cooperate with the VA and 
server to reinstate the loan.  While the veteran may not have 
been able to control his financial situation himself and not 
have known that the real estate market would crash, neither 
were his finances under the control of the VA.  Therefore, 
the Board must find the existence of some fault on the part 
of the veteran in the creation of the debt. 

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is noted to be "a balancing of 
faults between the debtor and the VA."  There is no evidence 
that the VA shared responsibility for the creation of the 
indebtedness.

In contrast, the Board finds evidence of the potential for 
the veteran's unjust enrichment.  We are immediately reminded 
that, by assuming a VA guaranteed loan, the veteran was able 
to purchase a home.  The record shows that, while the 
veteran's first uncured default occurred in July 1989, 
someone was still occupying the property many months later.  
While the current record does not reflect the date that the 
individuals moved out, in any event, the veteran may well 
have collected rent on the property after his first uncured 
default occurred.

An analysis of the veteran's current financial status and the 
potential impact of loan repayments on his ability to 
discharge his responsibilities to provide himself and his 
spouse with the basic necessities of life is required, and 
the veteran did provide financial data.  The Board notes 
that, as of July 1996, the monthly net income equaled his 
monthly expenses.  While $939 was past due on the debts 
listed in the veteran's more recent Financial Status Report 
and he has indicated that there are additional debts totaling 
$1,535 which he has been unable to pay, it was during the 
pendency of this appeal that the veteran apparently secured 
one of the loans, a $12,211 loan for the purchase of a 1993 
Ford Tempo.

While the veteran contends that repayment can not be made 
with his current income, a number of the expenses listed by 
the veteran, including $21 for entertainment, $630 for 
tithes, and $258 for savings, are not considered basic 
necessities.  Considering the overall financial picture, the 
Board can not conclude that recovery of the overpayment would 
deprive the veteran and his spouse of basic necessities.  

The Board has determined that there was the fault on the part 
of the veteran in the creation of the loan guaranty 
indebtedness, including as the result of poor management by 
the veteran.  We have also determined that he may have been 
unjustly enriched and that there is no showing that he does 
not have the financial ability to repay the indebtedness.  
The Board has decided that the most equitable and objective 
measure of that indebtedness would be to hold the veteran 
responsible.  We find, therefore, that under the principles 
of equity and good conscience, taking into consideration all 
of the specifically enumerated elements of 38 C.F.R. 
§ 1.965(a), it would not be unfair to recover $27,725, plus 
accrued interest, the veteran's loan guaranty indebtedness, 
in reasonable regular installments, if appropriate.


ORDER

Waiver of recovery of the veteran's loan guaranty 
indebtedness, in the amount of $27,725, plus accrued 
interest, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

